DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed 21 January 2021 has been considered.
	Claim 3 has been cancelled.  Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 2 and 4-15 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Part b of Claim 4 is confusing since “a glycine dehydrogenase” is recited twice and it is not clear if the claim is intended to refer to two different kinds of glycine dehydrogenase or if the double recitation is a typographical error.
Response to Arguments
Applicant has asserted that “Claims 4 and 10 have now removed the enzyme classification numbers that were recited in brackets, and any duplicate or repetitive limitations”.  However, as discussed above, part b of Claim 4 still has two recitations of “a glycine dehydrogenase”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 recites a genetically engineered microorganism capable of producing ethylene glycol or a precursor of ethylene glycol from a gaseous substrate, wherein the microorganism comprises a heterologous enzyme capable of converting glycolate to glycolaldehyde and one or more of: a. a heterologous enzyme capable of converting oxaloacetate to citrate; b. a heterologous enzyme capable of converting glycine to glyoxylate; and c. a heterologous enzyme capable of converting iso-citrate to glyoxylate.
Claim 7 further specifies that the microorganism comprises one or more of an enzyme capable of converting acetyl-CoA to pyruvate; an enzyme capable of converting pyruvate to 
Claims 2, 5, 6, 8 and 10-15 are dependent on Claim 1 and Claim 9 is dependent upon Claim 7 but recite no further limitations regarding the nature of the recited enzymes.
As presently written, the claims recite numerous enzymes solely by their functional capabilities but provide no structural information regarding the enzymes. 
Assessment of whether species are disclosed in the original specification 
The Specification describes citrate [Si]-synthase, ATP citrate synthase or citrate (Re)-synthase for converting oxaloacetate to citrate; alanine-glyoxylate transaminase, serine-
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, there are numerous conceivable enzymes which could convert the recited substrates to desired products.  However, only a limited number of such enzymes are identified by the Specification.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, 
In conclusion, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of the full scope of the claimed invention for performing the various recited enzymatic reactions solely by identifying the desired functional activity.
Response to Arguments
Applicant has argued that the 112 rejection is inappropriate because “Applicant contends that an enzyme "capable of converting" includes the requisite structure tied to the function, because an enzyme having the capability in converting a specific substrate will necessarily possess both the structural and functional properties in order to effect the specific i.e., “capable of converting”) for which the Specification describes the structural requirements of amino acids at appropriate sequence positions which provide for the binding and catalytic requirements for binding and altering the specified substrate to the specified product.
Applicant has also argued that “a claim need not disclose every operable species. The claims are not directed to every conceivable enzyme, but rather to an enzyme capable of converting a particular substrate to a particular product or intermediate, i.e., a heterologous enzyme capable of converting oxaloacetate to citrate. The claims would be expected to work in the full scope of the claims for all microorganisms that have an enzyme that shares the structural capabilities and the functional capabilities.”  The argument is not convincing because there is no description by the Specification of the structural requirements of amino acids at appropriate sequence positions which provide for the binding and catalytic requirements for binding and altering oxaloacetate to citrate (or for the binding and catalytic alteration of any of the specified substrates to any of the specified products).
In addition, Applicant has argued that the 112 rejection is inappropriate because “the particular structure of the microorganism and the enzymes that catalyze these reactions [i.e., the reaction shown in Figure 1] are provided since the enzymes have the necessary biological activity for the microorganisms to be capable of producing a product, which is further clearly i.e., they are far broader in scope than the description of the limited number of enzymes in the Specification.  These claims contain none of the “accepted enzyme nomenclature, and additionally identified in the specification and drawings using EC numbers, diagrams, descriptions, and examples” and “number of structural features, including the species of the parental microorganism” which Applicant asserts adequately describe the enzymes encompassed by Claim 1 (and 7).
Finally, Applicant has argued that the 112 rejection is inappropriate because “practice of the claimed limitations would not require undue experimentation, contrary to the assertions by the Examiner.”  The argument is not convincing because nowhere in the discussion of the basis of the 112 rejection is there any assertion that practice of the claimed limitations would require undue experimentation.  The assertion is simply erroneous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (WO 2014/004625 – see the IDS filed July 08, 2019) in view of Chung et al. (US Publication No. 2015/0147794).
Osterhout et al. describe genetically engineered microbial organisms that catalyze the fixation of CO2 or CO to ethylene glycol (abstract).  Exemplary host organisms include those from the genus Clostridium of which Clostridium ljungdahlii is a known member species (paragraphs [0067] and [0078]).  Potential host organisms may include a Wood-Ljungdahl pathway (paragraph [0203]).  The fixed carbon in the host cell can be used to synthesize acetyl-CoA and products such as ethylene glycol (paragraph [0026]).  Exogenous genes for synthesis of ethylene glycol can be introduced into the host cell and the genes encoding the heterologous enzyme can be codon optimized for expression in the host organism (paragraph [0081]).  
Osterhout et al. do not describe a heterologous enzyme capable of converting glycolate to glycoaldehyde in a process for production of ethylene glycol.
Chung et al. describe recombinant microorganisms for producing ethylene glycol (abstract).  Figure 10 describes pathways for production of the ethylene glycol.  Additional description of Figure 10 is provided by paragraphs [0045]-[0056] and [0086]-[0093].  In one embodiment, acetyl-CoA and oxaloacetate are converted to citrate by the action of citrate synthase, which is then converted into isocitrate by citrate hydrolyase, which is then converted into glyoxylate and succinate by isocitrate lyase.  The glyoxylate can then be converted into glycolate by glycolate oxidase, the glycolate can then can be converted into glycoaldehyde by aldehyde dehydrogenase, and the glycoaldehyde can then be converted in ethylene glycol by further action of aldehyde dehydrogenase.

Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because “The rejection under 35 U.S.C. 103 provides no reasoning given for a motivation to combine the references beyond a simple substitution, for which this is not. Additionally, the alleged predictable result appears to be based on a conclusory statement regarding that substitution of one group of known elements for another is known in the art, with no evidence provided regarding the specific limitations recited in the instant claims.”  More particularly, Applicant has asserted that “A person of ordinary skill in the art would not look to Chung et al. to modify the teachings of Osterhout et al., because the two references do not utilize the same starting materials and initial enzymatic pathways, and thus would not have a reason to reach the same enzyme pathways downstream in reading the two references, as a whole.”  The argument is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652